Title: To John Adams from William Plumer, 19 March 1813
From: Plumer, William
To: Adams, John



My dear Sir,
Epping (NH) March 19. 1813.

I am ashamed of having so long delayed acknowledging the receipt of your most excellent & truly innstinctive letter of the 10th of January. The pressure of official business, company, & partial, but necessary attention to my private concerns have so entirely engrossed my time for two months past, as to afford me no leisure to write a friend.
In speaking of our Country you state a serious fact, when you say, “That almost every essential question from 1774 to 1813 has been determined by small majorities.” The different lights in which even honest men contemplate the same subject, necessarily lead to different conclusions; but when to this we add, the arts of designing men & the intrigues of popular demagogues, who are invariably disposed to sacrifice public good to their private interest, (& some such men will always be found in office) I have sometimes been disappointed in finding so much union in the public Councils as actually exists. This circumstance induces me to enquire of you, who were present, whether every Member of Congress did on the 4th July 1776 in fact cordially approve of the declaration of Independence? The journal of Congress imports perfect unanimity on that question—was it so? Was that case one of the few exceptions, which instead of disproving confirms your general position? Or did the opposing Members, if any, act as I have known instances in my day, when they found the measure could not be defeated, unite & vote for it?
The “hobgblin” that the Republican party raised against the necessary system of taxes in 1798, 9, & the violent prejudices they then unjustly excited, will now give them & our country much trouble. If war exists, if loans are made, every wise statesman knows that taxes are indispensably necessary to support the one & maintain the credit of the other; yet they will be a fruitful source of complaint to the opposition, & add encreasing fuel to the fire & rage of party. Taxes in this country, must from the nature of things, to a certain extent, be unequal; & in levying & collecting them the Government have but a choice of difficulties. In 1798 I thought the taxes necessary & supported them; & in the present time my opinion is the same. Since that period, as you justly observe, the two great political parties have changed ground—then the federalists supported & the republicans condemned taxes, now the former condemn & the latter support them. Whilst this versatility of conduct, reproaches a great majority of both parties, with a want both of principle and consistency, it proclaims the propriety & necessity of the taxes of 1798. It exposes the folly & danger of opposing measures, not because they are bad, but because we dislike the party who adopt them. Alas for human nature!—consistency of conduct is not a trait in the character of political partizans. I fear that the strong prejudices that exist against taxes will be attended with serious difficulties; but I trust we shall rise superior to them—& that we have a sufficient stock of virtue & public spirit to stem the torrent & support our rights.
The prevailing opinion here, for the fact is not yet ascertained, is that the Federalists at our recent election have obtained a small majority, but much less than at the November elections. Both parties admit that if the citizens of this State who are in the army, & those who were in privateers, had been at the polls the Republican ticket would have prevailed. This election therefore affords conclusive evidence that the supporters of the war are increasing in New Hampshire.
I have felt much anxiety for my worthy friend, the Minister at St. Petersburg; but I presume he is now exposed to much less danger than he was last autumn. The last letter I received from him was written in May. When did you hear from him, and was he then well? I intend to write to him in the course of a few weeks.
I Shall esteem it a great favor to hear from you whenever it suits with your leisure & inclination.
And believe me to be with much respect & esteem, / Sir, / your most obedient / humble servant
William Plumer